Per Curiam.

Appeal from a decision of the Unemployment Insurance Appeal Board which held claimant ineligible to receive benefits for one period as not capable of work and for a second period as not available for employment, imposed a forfeiture for willful misrepresentation to obtain benefits and found an overpayment of benefits, held to be recoverable. The decision is in each respect supported by substantial evidence. During the first period, while ill and receiving disability benefits, claimant applied for unemployment insurance benefits, indicating that his employment had terminated because of lack of work and, further, that he was not receiving or claiming sickness and disability benefits. He further indicated each week that he was able to work and available for employment. The board properly found that during the second period claimant remained outside his normal labor market and made no real search for work. Claimant’s statements above alluded to were obviously false, were properly found to be willful and resulted in recoverable overpayments. Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.